Citation Nr: 0300255	
Decision Date: 01/07/03    Archive Date: 01/15/03	

DOCKET NO.  96-48 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal 
ulcer with diverticulitis, functional bowel syndrome and 
postoperative polyps, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1948 to March 
1952 and from September 1956 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and August 1997 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that 
denied an increased evaluation for the veteran's service-
connected duodenal ulcer with diverticulitis, functional 
bowel syndrome and postoperative polyp, and a total rating 
based upon individual unemployability due to service-
connected disabilities, respectively.

The Board remanded the appeal in December 1997 and August 
1998.


REMAND

Following the Board's August 1998 remand the veteran was 
afforded VA examinations in October 1998.  A supplemental 
statement of the case was issued in October 2000.

In November 2000 the veteran submitted a statement, 
together with a VA treatment record, dated in June 2000, 
that is relevant to his appeal.  Following a January 2002 
VA audiology examination a February 2002 VARO decision 
granted service connection for hearing loss and tinnitus 
and assigned evaluations of 20 percent and 10 percent, 
respectively.  All of the evidence and adjudications 
occurring after the October 2000 supplemental statement of 
the case were received prior to the certification of the 
appeal to the Board.  However, a supplemental statement of 
the case, following the most recent February 2002 action, 
was not issued.  This action is relevant to the issue of a 
total rating based on individual unemployability due to 
service-connected disabilities.  See 38 C.F.R. § 19.37(a) 
(2002).

The controlling regulations provide that a "Supplemental 
Statement of the Case will be furnished to the appellant" 
when additional relevant evidence is received "unless the 
additional evidence received duplicates evidence 
previously of record which was discussed in the Statement 
of the Case or Supplemental Statement of the Case."  
38 C.F.R. § 19.31(a) (2002).  Here, before transfer of the 
claims file from the RO to the Board, the RO obtained 
additional relevant treatment records.  Accordingly, 
because the additional medical records contain evidence 
pertinent to the veteran's claim, a remand is required for 
the issuance of a supplemental statement of the case.  
38 C.F.R. § 19.9(a)(1) (2002).

Parenthetically, the Board notes that the criteria for 
issuing a supplemental statement of the case changed 
effective February 22, 2002.  38 C.F.R. § 19.31 (2002).  
However, under amended 38 C.F.R. § 19.31, a remand for the 
issuance of a supplemental statement of the case would 
still be required because the additional pertinent 
evidence was received by the RO before the appeal was sent 
to the Board.  Amended 38 C.F.R. § 19.31 only does away 
with the requirement that the RO issue a supplemental 
statement of the case upon receipt of additional pertinent 
evidence when the evidence was received after the appeal 
is certified and sent to the Board.  Id.; also see 
Chairman's Memorandum, No. 01-02-01 (Jan. 29, 2002).  
Likewise, amended 38 C.F.R. § 20.1304 (2002), only does 
away with the requirement that a claim be remanded for the 
issuance of a supplemental statement of the case upon 
receipt of additional pertinent evidence by the Board when 
that evidence was sent directly to the Board.

The record indicates that the veteran was last examined in 
October 1998, following an August 1998 Board remand.  That 
remand directed that the examiner should offer an opinion 
as to the effect that the veteran's service-connected 
disorders have upon his ability to obtain and maintain 
substantially gainful employment.  The October 1998 VA 
examination reports do not reflect that such opinion was 
offered.

The record also indicates that the veteran submitted a 
June 2000 VA treatment record, identified by the veteran 
as being from a VA Clinic in Orlando.  It is unclear if 
the veteran has received other treatment.

In light of the above, the appeal is REMANDED to the RO 
for the following:

1.  The RO should contact the veteran 
and request that he provide the names, 
addresses, and dates of treatment of 
all VA and non-VA health care providers 
that have treated him for his service-
connected arteriosclerotic heart 
disease with coronary artery bypass 
grafting, left carotid endarterectomy 
and hypertension, duodenal ulcer with 
diverticulitis, functional bowel 
syndrome and polyp, bilateral hearing 
loss, and tinnitus since April 1995.  
After obtaining any necessary release, 
the RO should contact all identified 
health care providers and attempt to 
obtain copies of all records related to 
any treatment of the veteran for his 
service-connected disabilities, that 
are not already a part of the record.

2.  Then, the veteran should be 
afforded a special VA cardiovascular 
examination to determine the nature and 
extent of his service-connected 
arteriosclerotic heart disease with 
coronary artery bypass grafting, left 
carotid endarterectomy, and 
hypertension.  The claims file must be 
made available to the examiner for 
review and the examination report 
should reflect that such review was 
accomplished.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The 
examiner should answer the following 
questions:  (1)  Does the veteran have 
chronic congestive heart failure?  
(2)  At what level of METs score does 
the veteran experience dyspnea, fatigue 
angina, dizziness, or syncope?  
(3)  Does the veteran experience left 
ventricular dysfunction, and if so, 
what is the ejection fraction?  If a 
laboratory determination of all METs by 
exercise testing cannot be done for 
medical reasons, the examiner should 
estimate the METs that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope and give specific examples such 
as slow stair climbing or shoveling 
snow, to support the estimate.  The 
examiner is requested to offer an 
opinion as to the effect of the 
veteran's service-connected disorders 
have upon his ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale 
should be provided for all opinions 
given.

3.  The veteran should  be afforded a 
special VA gastrointestinal examination 
to determine the nature and extent of 
his service-connected duodenal ulcer 
with diverticulitis, functional bowel 
syndrome and postoperative polyps.  The 
claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  All 
necessary tests and studies should be 
accomplished and all findings reported 
in detail.  The examiner should 
indicate whether the veteran suffers 
from moderately severe symptoms with 
impairment of health manifested by 
anemia and weight loss or by recurrent 
incapacitating episodes averaging 
10 days or more in duration at least 4 
or more times a year.  The examiner 
should render an opinion as to effect 
that the veteran's service-connected 
disorders have upon his ability to 
obtain and maintain substantially 
gainful employment. A complete 
rationale should be provided for all 
opinions given.

4.  Then, the RO must review the claims 
folder and ensure that all the 
foregoing development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
including if the requested examinations 
do not include all test reports or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  The RO should then readjudicate the 
issues on appeal.

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  
In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
is otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


